*399ON MOTION FOR CLARIFICATION
LETTS, Judge.
We grant the motion for clarification. The original opinion is withdrawn and we substitute the following:
The issue meriting discussion is whether the trial court erred in its two orders by failing to comply with the requirements set forth in Florida Rule of Criminal Procedure 3.840.
Florida Rule of Criminal Procedure 3.840 governs indirect criminal contempt. The procedural due process safeguards set forth therein were not complied with here. No order to show cause was issued, nor was appellant apprised of the essential facts constituting the alleged contempt, as required by Rule 3.840(a)(1). Pugliese v. Pugliese, 347 So.2d 422 (Fla.1977).
Because the foregoing procedural due process safeguards were not met, we reverse the orders of contempt without prejudice to proceed against appellant following the issuance of a court order to show cause predicated upon a sworn affidavit or testimony of a person with knowledge of the facts in accordance with the requirements of Rule 3.840(a)(1).
REVERSED AND REMANDED.
GLICKSTEIN, J., concurs.
ANSTEAD, C.J., dissents without opinion.